Citation Nr: 0836988	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to malaria.

2.  Entitlement to service connection for vision loss 
(claimed as blindness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The veteran's representative has made a motion to Advance on 
Docket due to the veteran's advanced age.  The motion is 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
but there is no record of any complaints of or treatment for 
diabetes mellitus during service or within the year 
thereafter, and no competent medical evidence that links this 
disorder to service or to a service-connected disability.

2.  The veteran has a current vision loss disorder, but there 
is no record of any complaints of or treatment for a vision 
loss disorder during service, and no competent medical 
evidence that links this disorder to active military service 
or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred during active military 
service, may not be presumed to have been incurred therein, 
and is not secondary to a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Vision loss (claimed as blindness) was not incurred 
during active military service nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for diabetes mellitus 
and vision loss (claimed as blindness), which he attributes 
to service-connected malaria.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Some chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  This 
presumption applies to veterans who served 90 or more days 
during a period of war.  38 C.F.R. § 3.307(a)(1).

In addition to the foregoing, service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disability.  A disability that is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  When service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A separation examination dated in December 1945 shows that 
the veteran had "malaria, (1) November, 1945, Self 
treated."  In a rating decision dated in March 1946 he was 
granted service connection for malaria and assigned a 10 
percent evaluation.  In a rating decision dated in October 
1947 the rating was reduced to zero percent.  

Private medical records dating from December 1998 to August 
2000 show the veteran being diagnosed for and receiving 
treatment for non-insulin dependent diabetes mellitus.  The 
veteran also mentions having vision problems during 
examinations dated in July 1999 and January 2000.  No opinion 
as to etiology was given during these appointments.

A private physician's letter dated in May 2003 stated the 
following:

The above captioned patient, [name] 
contracted malaria while on active duty.  
According to his history, his resulting 
blindness and diabetes are related to 
that occurrence.  

The veteran was accorded a compensation and pension (C&P) 
diabetes mellitus examination in August 2003.  The examiner 
reports that the claims file was reviewed pursuant to this 
examination.  During the examination the veteran reported 
that he was evacuated from the Philippines after contracting 
malaria and that he had recurrences of malaria for up to 
three years post return to the United States and separation 
from military service.  He stated that he developed diabetes 
in old age.

The examiner opined that "it is not at least as likely as 
not that the patient's age related diabetes mellitus is in 
any way caused by malaria, which he had approximately nearly 
60 years ago."

The veteran was accorded another C&P examination in September 
2003 for his eyes.  The examiner reports that the claims file 
was reviewed pursuant to this examination.  During the 
examination the veteran reported that his current blindness 
is directly related to his malaria and that he lost his 
vision in 1999 due to macular degeneration.  Diagnosis was as 
follows:

1.  Macular degeneration of the right 
eye.
2.  Total blindness of the left eye.
3.  Pseudophakia secondary to cataract 
removal.

Review of an ophthalmology note dated 
November of 2000 that was in the 
patient's C file states exudative macular 
degeneration of both eyes, no diabetic 
retinopathy, and hemorrhagic retinal 
detachments.  The macular degeneration of 
the right eye, which is causing vision 
loss, is not due to malaria.  The left 
eye was totally blind with probable 
macular degeration [sic] and retinal 
detachments.

The Board notes that the private physician's statement did 
not indicate whether the physician reviewed prior medical 
records and was making an opinion as to whether the veteran's 
blindness and diabetes are related to malaria or if he was 
stating that the veteran had reported to him that his 
blindness and diabetes are related to malaria.  While this 
statement was insufficient to support a grant of service 
connection, it was sufficient to warrant a VA examination.  

As regards C&P evidence, the Board finds the examiner's 
opinion, which was based on personal examination of the 
veteran and a review of the claims file to be highly 
probative evidence against the veteran's claim.  
Consequently, the weight of the probative evidence is clearly 
against the veteran's claims for service connection for 
vision loss and service connection for diabetes mellitus on a 
secondary basis.  The highly probative VA opinion shows that 
neither vision loss nor diabetes mellitus is caused by a 
service-connected condition.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). (When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  While the veteran is competent to testify as to 
his in-service experiences and symptoms, where, as here, the 
determinative issue involves a question of relationship to 
another disability, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Concerning direct service connection, the Board notes that 
the veteran's June 2003 claim based on the May 2003 
physician's letter alleging a nexus to malaria came 57 years 
after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (the United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  As the service medical records are negative for 
diabetes mellitus and vision loss (claimed as blindness) and 
as the conditions, which were not shown until many years 
after service, have not been linked to service, service 
connection must be denied.  Concerning presumptive service 
connection for diabetes mellitus, the Board notes that 
diabetes was not shown to exist to any degree within one year 
of discharge from service.  

The Board has considered whether another VA examination is 
warranted for an opinion as to direct service connection and 
as to whether the claimed conditions were aggravated by a 
service connected condition.  However, as none of the 
competent evidence shows that the conditions may be linked to 
service or that they may have been aggravated by a service-
connected condition, no further examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  As the 
weight of the probative evidence is against the veteran's 
claims, service connection for vision loss and service 
connection for diabetes mellitus, including as secondary to a 
service-connected disability, must be denied.  38 C.F.R. §§ 
3.303, 3.310.

The Board notes that the veteran has submitted multiple 
articles in support of his claims.  Those articles have been 
reviewed but they are too general in nature to provide, 
alone, the necessary evidence to show that the veteran's 
current vision loss is related to malaria contracted in 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 
 The medical treatise, textbook, or article must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents 
in the current case do not address the facts of the veteran's 
specific case and thus are not entitled to any probative 
weight. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in July 2003 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for diabetes mellitus and vision 
loss (claimed as blindness) on a secondary basis.  He was 
also advised of the evidence that VA would seek to provide 
and of the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran.  

To the extent there was any notice error with respect to 
direct or presumptive service connection, the presumption of 
prejudice is overcome in this case.  Based on the notices 
that were provided by VA, the veteran is reasonably expected 
to understand what is required to substantiate his claim.  
The July 2003 letter, which indicated what types of evidence 
he should submit to support his claim, in conjunction with 
the notice of the applicable criteria for service connection 
that were provided to him in the statement of the case (SOC) 
and the reasons and bases in the SOC and the supplemental 
statement of the case (SSOC), provided the veteran with 
notice such that he is reasonably expected to understand what 
evidence to submit to substantiate his claim on both a direct 
basis and a presumptive basis.  Moreover, the RO provided a 
March 2005 follow-up letter reiterating the type of evidence 
needed to support his claim.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have private treatment 
records.  In addition, the veteran has been accorded C&P 
examinations with regard to his claims for service connection 
for diabetes mellitus and vision loss; the reports of which 
are of record.   There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for vision loss (claimed as blindness) is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


